Citation Nr: 1612559	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Gulf Coast Medical Center in Fort Myers, Florida, from February 6, 2011 to February 21, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Air Force from September 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida, which denied a claim for reimbursement of medical treatment provided at a private facility in February of that year.

The issues of service connection for atrial fibrillation with congestive heart failure and valve replacement, shortness of breath, and macular degeneration have been raised by the record in a December 2015 statement.  The Board also finds that in March and July 2011 statements the Veteran reasonably raised a claim for compensation under 38 U.S.C. § 1151 relating to VA surgery performed in January 2011.  The foregoing claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  


REMAND

In February 2011, the Veteran - who has no currently service-connected disabilities - was admitted to Gulf Coast Medical Center for treatment of a nose bleed, and was there for two weeks before being discharged.  The Veteran is seeking reimbursement of charges associated with the treatment at Gulf Coast Medical Center, as he contends that such treatment was directly related to cardiac surgery he had undergone in January 2011 at the VA Medical Center in Tampa, Florida.  To the extent that the Veteran is attempting to raise a claim for compensation under the provisions of 38 U.S.C. § 1151, such a claim has not been initially adjudicated, and the Board has referred the matter for initial consideration.

Hospital care or medical services in public or private facilities will be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a facility over which the VA Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3) (West 2014); 
38 C.F.R. § 17.52(a)(3) (2015).

In July 2011, the Veteran requested to have a Board hearing before a Veterans Law Judge at the local Regional Office (Travel Board hearing).  The record does not reflect that a Board hearing has been scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a member of the Board to be conducted at a VA Regional Office (Travel Board hearing).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







